
	
		III
		110th CONGRESS
		1st Session
		S. RES. 212
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2007
			Mr. Coleman (for himself
			 and Mr. Lieberman) submitted the
			 following resolution; which was referred to the
			 Committee on Environment and Public
			 Works
		
		RESOLUTION
		To express the sense of the Senate relating
		  to legislation to curb global warming. 
	
	
		That it is the sense of the Senate
			 that any comprehensive, mandatory greenhouse gas emissions reduction program
			 enacted by Congress should include—
			(1)periodic
			 determinations of the extent to which other countries that are major
			 contributors of atmospheric greenhouse gas concentrations have established for
			 those countries emissions reduction programs that are comparable in
			 effectiveness to the program established by the United States;
			(2)in the event of
			 an authoritative determination that the emissions reduction programs
			 established by other countries that are major contributors of atmospheric
			 greenhouse gas concentrations are substantially less effective than the program
			 established by the United States, consequences in the form of—
				(A)a review of
			 provisions of the emissions reduction program established by the United States;
			 or
				(B)1 or more changes
			 to other policies of the United States;
				(3)periodic
			 determinations relating to whether the emissions reduction program established
			 by the United States is increasing the rate of poverty or unemployment in the
			 United States;
			(4)in the event of
			 an authoritative determination that the emissions reduction program established
			 by the United States is increasing the rate of poverty or unemployment in the
			 United States, a process of review of provisions of the emissions reduction
			 program established by the United States; and
			(5)in addition to
			 the imposition of limits relating to the emission of greenhouse gases,
			 effective incentives for private entities that sell electricity to increase the
			 percentage of sales by the entities of electricity that is generated by clean
			 energy sources.
			
